341 So.2d 832 (1977)
Lawrence J. SPEIGEL, As Personal Representative of the Estates of Nereida Garcia, a Minor, Deceased, On Behalf of Carlos Garcia and Jesus Garcia and the Estates of Nereida Garcia and Ileana Garcia, Deceased, Appellants,
v.
SOUTHERN BELL TELEPHONE AND TELEGRAPH COMPANY, a Foreign Corporation Authorized to Do Business in Florida, and Florida Power & Light Company, a Florida Corporation, Appellees.
No. 75-1958.
District Court of Appeal of Florida, Third District.
January 25, 1977.
*833 Adams, George, Lee & Schulte and David L. Willing, Miami, for appellants.
Frates, Floyd, Pearson, Stewart, Proenza & Richman and James D. Little, Miami, for appellees.
Before HENDRY, C.J., and BARKDULL and NATHAN, JJ.
PER CURIAM.
This is an appeal by plaintiffs from a final summary judgment entered in favor of the defendants in an action wherein the defendants were charged with negligently maintaining a light and telephone pole so near the highway that plaintiffs' driver was fatally injured when her automobile collided with the pole.
In his summary final judgment, the trial judge set forth the following, in pertinent part:
"ORDERED AND ADJUDGED that a utility company is under no obligation to guard against extraordinary exigencies created when a vehicle leaves the traveled portion of a roadway out of control. Oram v. New Jersey Bell Telephone Company [132 N.J. Super. 491] 334 A.2d 343 (N.J. 1975). The uncontradicted evidence in this case clearly shows that the plaintiff vehicle had left the roadway prior to impact with the utility pole involved herein. Summary Final Judgment therefore be and the same hereby is granted in favor of the defendants, and the defendants shall go hence without day."
After careful consideration of the record on appeal, briefs and arguments of counsel we have concluded that the trial judge was correct in entering the judgment appealed.
Affirmed.